—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, which denied the petitioner’s application for an accident disability pension and retired him on ordinary disability, the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated May 3, 1995, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly vacated the determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, which denied the petitioner’s application for an accident disability pension and retired him on ordinary disability. The proof incontrovertibly established a causal connection between the petitioner’s line-of-duty injuries and his disability (see, Matter of Tobin v Steisel, 64 NY2d 254; Matter of Canfora v Board of Trustees, 60 NY2d 347; Matter of Causarano v Board of Trustees, 178 AD2d 474; Matter of Shedd v Board of Trustees, 177 AD2d 632). The record is bereft of any objective medical evidence indicating that the petitioner’s disabling lower back condition was the result of anything other than his line-of-duty injuries (see, Matter of Mescall v Board of Trustees, 204 AD2d 643, 645; cf., Matter of Drayson v Board of Trustees, 37 AD2d 378, affd 32 NY2d 852). Under these circumstances, the only reasonable inference is that the petitioner’s disability was the natural and proximate result of his service-related accidents (see, Matter of Mescall v Board of Trustees, supra, at 645; see also, Matter of Bridgwood v Board of Trustees, 204 AD2d 629, 630; compare, Matter of Regan v Board of Trustees, 226 AD2d 731; Matter of Callahan v Board of Trustees, 226 AD2d 628; Matter of Coleman v Board of Trustees, 224 AD2d 522).
Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.